Citation Nr: 1647618	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  09-35 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  His awards and decorations include the Combat Action Ribbon.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2012, the Board increased the Veteran's initial rating from 50 to 70 percent for PTSD and found that the issue of entitlement to a TDIU had been raised.  The Board remanded the issues of entitlement to an initial rating in excess of 70 percent for PTSD and entitlement to a TDIU for additional development.

In March 2016, the Board remanded this matter again for the RO's initial consideration of new evidence received subsequent to the March 2013 supplemental statement of the case.  All development has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. The frequency, severity, and duration of the Veteran's PTSD symptoms have not caused total occupational and social impairment.

2. The Veteran's PTSD symptoms likely prevent the him from obtaining and maintaining substantially gainful employment.




CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.130, Diagnostic Code 9411 (2015).

2. The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The Veteran's claim of entitlement to an increased rating for PTSD arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

Regarding entitlement to a TDIU, proper notice was provided in February 2013 that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records and records from the Social Security Administration (SSA).  The Veteran was afforded VA medical examinations, which are discussed below and are adequate for rating purposes because the examiners interviewed the Veteran and provided detailed reports describing the Veteran's PTSD symptoms and the impact of his symptoms on his social and occupational functioning.  The Veteran has not contended that the examination reports are inadequate.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part IV (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R.    § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's PTSD is currently assigned a 70 percent rating under Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

During the course of this appeal, the VA amended the General Rating Formula for Mental Disorders and its adjudication regulations to remove outdated references to a previous version of the manual-the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  See 79 Fed. Reg. 149, 45094 (Aug. 4, 2014).  The use of the DSM-V will apply to all claims received by the VA or pending before the AOJ on or after August 4, 2014, but does apply to claims that have been certified for appeal to the Board or are pending before the Board as of that date, even if such claims are subsequently remanded to the AOJ.  See id.; see also 80 Fed. Reg. 53, 14308 (Mar. 19, 2015).  Since this claim was pending before the Board prior to August 4, 2014, the old criteria, including use of the DSM-IV, is for application.

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

VA treatment records dated from May 2008 reflect complaints of sleep difficulty marked by two hours of sleep per night; flashbacks and intrusive thoughts of experiences in Vietnam; ongoing difficulty with anger outbursts since service; anger outbursts toward his spouse; low frustration tolerance; and a history of picking fights that he knew he could not win, with the most recent such incident occurring four years before.  During mental status examination, the Veteran was alert and attentive and oriented in all spheres.  His appearance was disheveled and his affect was blunted and constricted with angry mood.  Demonstrated insight was limited and the Veteran's behavior was noted as being impulsive, which was indicative of compromised judgment.  The Veteran's speech was normal in rate and rhythm and his language was intact.  His thought process and associations were normal and coherent and no unusual thought content was noted.  A GAF score of 55 was assessed.

Follow-up records from June and July 2008 indicated similar symptoms and mental status findings.  During his July 2008 treatment, however, the Veteran reported that he had a recent conflict with a co-worker.

During a July 2008 VA examination, the Veteran provided a post-service psychiatric history which included heavy drinking with repeated arrests for disorderly conduct.  According to him, his drinking and legal problems caused him to miss work and that he was fired from 18 to 20 jobs in the first six years after his discharge.  Regarding his current occupation, he reported that he had been working for a trucking company for approximately 35 years and was intending to retire in the next year.  His job required him to drive trucks, primarily by himself.  He stated that his work performance was "okay" as long as he was left alone and his employers remained flexible with regard to his work schedule.  Nonetheless, he maintained that his psychiatric symptoms caused him to report late to work about two or three times per month.  Socially, the Veteran reported that he was remarried since 1986.  He had three stepchildren and maintained a good relationship with one of them.

Regarding his current symptoms, he reported depressed mood; ongoing sleep disturbance marked by frequent nightmares and only two hours of sleep per night; flashbacks; continued sudden anxiety attacks, particularly when in crowds; avoidance of crowded places such as the grocery store; difficulty getting along with others and a preference for working alone; and avoidance of reminders of war.  The Veteran also produced a handwritten list which he prepared with his wife, which identified additional symptoms of being angry all the time and being "snappy"; night sweats; and lashing out at his spouse while in his sleep.  Although the Veteran denied current suicidal ideation, he did relate a past history of suicidal ideation.  He denied having auditory or visual hallucinations and apparently endorsed enjoyment in leisure activities, as he stated that he experienced relief from his symptoms by going to northern Wisconsin to ride his horses.  He continued to be socially isolated and interacted only with his spouse.  In that regard, he found that interacting with animals was far easier than interacting with people. 

During the mental status examination, the Veteran was noted as being neatly groomed and dressed appropriately.  He was generally cooperative with the interview, although he initially presented as being defensive and guarded.  The examiner noted that the Veteran chose to sit in a chair that was at the back of the room and facing the door.  His eye contact and attention were within normal limits.  No abnormal motor behavior was observed.  The Veteran's speech was of normal rate and rhythm and without evidence of word-finding problems or paraphasias.  His thought process was linear and goal-directed and without any sign of formal thought disorder.  His mood was euthymic to angry with congruent affect.  His orientation and cognition appeared to be intact, and demonstrated judgment and insight were good.

Overall, the examiner opined that the Veteran's symptoms had been persistent since his separation from service without any periods of substantial remission.  The examiner characterized current symptoms as being in the moderate to severe range and causing severe impairment in psychosocial and interpersonal functioning.  The examiner noted that the Veteran was only able to maintain his employment with significant accommodation by his employer.  Based upon the findings and reported psychiatric history, the examiner diagnosed moderate to severe PTSD and assigned a GAF score of 55.

Subsequent VA records from September 2008 reflect that the Veteran was involved in another conflict, this time with the owner of a farm where the Veteran boarded his horses.  During an October 2008 VA treatment, the Veteran related a separate incident in which he grabbed a female farm worker by the neck after the Veteran felt that she was "horsing around" and had gone too far.  During VA treatment in December 2008, the Veteran reported that he had retired.  Reported symptoms and mental status findings at that time remained essentially unchanged, relative to the symptoms and findings noted above.

During VA treatment in February 2009, the Veteran related that he felt worse since retirement.  In that regard, he related increasing sleep difficulties, nightmares, and irritability.  He reported that he recently had an episode of road rage and that he had been having a difficult relationship with his boss, apparently over a dispute concerning the safety and maintenance of the company's trucks.  Concerning his activities, the Veteran stated that he watched DVDs and performed repairs around his home.  Once again, findings on mental status examination were essentially unchanged.  A ranged GAF score of 52 to 56 was assessed.

Records received from the Social Security Administration (SSA) show that, in 2009, the Veteran was awarded social security disability benefits based upon his PTSD disability.  A February 2009 disability report noted that, on interview, the Veteran demonstrated decreased concentration and did not appear to be groomed well.  The Veteran was also noted as being nervous and jittery and that his "eyes rolled around watching the gate."  Although the interviewing SSA official noted that the Veteran appeared to be making an obvious effort to be pleasant by making jokes, the official noted that the Veteran's jokes were occasionally tangential to the context of the discussion.

In an April 2009 questionnaire prepared by the Veteran and submitted to SSA, the Veteran reported nightmares and flashbacks which limited his sleep to three or four hours per night.  He also reported irritability, lack of patience, poor concentration, and poor memory.  Although he continued to report that he disliked crowds and avoided contact with other people, he stated that he was able to perform chores such as going grocery shopping once a week.  Occupationally, he stated that progressively worsening road rage required him to retire from his job as a truck driver.

During contemporaneous VA treatment also received in April 2009, the Veteran reported some improvement in mood due to medications.  Overall, however, he continued to report symptoms that are essentially consistent with those noted above.  During mental status examination, he was alert and attentive and oriented in all spheres.  This time, his grooming was noted as being appropriate.  His speech was normal in rate and rhythm and language was intact.  Although the Veteran's affect was full, the Veteran was irritable with angry and anxious mood.  Thought process continued to be normal, coherent, and free of unusual thought content.  Once again, the demonstrated insight and judgment were good and the Veteran's memory was intact.  A ranged GAF score of 53 to 56 was assigned.

In a May 2009 submission to SSA, the Veteran continued to report frequent road rage and flashbacks, constant anger, impatience, sleep disturbances, and dislike of dealing with other people.  In describing his normal day, he indicated that much of the day was spent performing household chores and caring for and maintaining his horses.  He reported that he was going grocery shopping once per month.  The Veteran also appeared to report diminished concentration, stating that he was unable to maintain his focus for periods longer than 15 minutes and was unable to follow written instructions well.

VA treatment records from May through September of 2009 reflect that the Veteran reported improved irritability and sleep, although mental status findings remained essentially unchanged.  GAF scores during that period ranged consistently from 55 to 59.

A September 2009 Mental Residual Functional Capacity Assessment performed on behalf of SSA revealed that the Veteran's memory and ability to understand and remember detailed instructions was not significantly limited.  Concentration also not found to be significantly limited, although the Veteran was found to be moderately impaired in his ability to work in proximity to others without being distracted.  The study also revealed moderate impairment in the Veteran's ability to interact appropriately with others, accept instructions and respond appropriately to criticism from supervisors, and ability to get along with co-workers and peers without distracting them or exhibiting behavioral extremes.  Moderate impairment was also noted in the Veteran's ability to set realistic goals or to make plans independently of others.

November 2009 VA treatment records reflect that the Veteran was re-experiencing sleep disturbances and nightmares.  He also reported increasing irritability and anger and a readiness to fight.  He reported that he had an argument with his spouse yesterday "over nothing."  He stated that he was sleeping less than one hour per night and that he was rising every night to check on the safety of everybody at home before being unable to go back to sleep.  When asked about suicidal or homicidal ideation, the Veteran stated to the interviewer, "I'm so angry I could kill you, but I know you are trying to help."  Mental status examination indicated louder speech volume than normal, but otherwise similar mental status findings as those noted above.  A ranged GAF score of 55 to 58 was assigned.

Subsequent VA treatment records through January 2010 indicate improved mood due to medication.  The Veteran also reported improved sleep.  During a February 2010 treatment, he stated that he was sleeping from 10:30 p.m. to 6:00 a.m.  In April 2010, the Veteran continued to report improved mood, as well as decreased frequency and severity of his panic attacks.  GAF scores assigned from January through April of 2010 consistently ranged from 54 to 59.

June 2010 VA treatment records reflect that the Veteran was much calmer and continuing to report improved mood.  Overall, the Veteran stated that he was "feeling pretty good".  The Veteran's ranged GAF score was assessed as being 57 to 63 at that time.  August 2010 records appear to reflect that the Veteran appeared to be maintaining a high activity level despite his PTSD symptoms.  In that regard, the Veteran reported that he had been busy with home remodeling projects and that he was completing the last portion of it.  He reported other planned projects such as getting rid of an old car and repairing his driveway and stated that he was planning a weeklong trip for next year.  However, he continued to report interpersonal conflicts, stating that he had a recent conflict with a fellow veteran whom he had previously considered a friend.  Mental status examination findings remained essentially unchanged.

In December 2010, the Veteran reported that his sleep disturbances had returned, stating that he was sleeping only three or four hours per night with frequent nightmares.  He also continued to report personal conflicts with the owners of his horse farm.

In March 2011, the Veteran reported, that overall, he felt more in control of his emotions.  He continued to report, however, that his mood was down and that he was having ongoing bad dreams.  His affect was full with congruent mood, otherwise, no changes in mental status.  A ranged GAF score of 50 to 55 was assigned.

In April 2011, the Veteran reported that he had been sleeping better, but was still having nightmares twice a week.  He endorsed ongoing intrusive thoughts which were related to Vietnam and occurring two or three times per day.  He stated that he was still isolative and that he refused to socialize.  He reported that he was not communicating as much with his spouse lately and that he "zones out" while watching television.  Nonetheless, both the Veteran and his spouse reported that they continued to get along well.  A mental status examination revealed findings that were essentially consistent with those noted above.

During a May 2011 VA examination, the Veteran reported that he was "virtually a shut-in."  He stated that he was experiencing panic attacks two or three times per week and anxiety four or five times per week.  He described his panic attacks as consisting of shakes, sweats, shortness of breath, and having varying durations.  He stated that he was sleeping three or four hours per night with nightmares occurring two or three times per week.  He reported that when he had nightmares, he got up and checked the perimeter of his home.  He continued to report that he did not like groups and did not like going shopping or going to malls.  He denied having experienced any loss of interest in pleasurable activities; stating that he continued to enjoy his horses.  He also denied symptoms of mania, social phobia, fear of evaluation, obsessions, compulsions, or excessive worry.

During mental status examination, the Veteran demonstrated good hygiene and grooming.  No abnormal motor activity was observed.  He was oriented to date, time, place, and passage of time.  His eye contact was good.  The Veteran described his own mood as being sad; consistent with reported mood, demonstrated mood was dysphoric albeit with full affect.  The Veteran's speech continued to be within normal limits, and his responses to questions during the examination were logical and relevant.  Demonstrated attention and concentration were good.  There was no evidence of a formal thought disorder.  The Veteran also continued to deny current suicidal ideation and auditory or visual hallucinations.  A GAF score of 55 was assigned.  Overall, the examiner opined that the Veteran continued to experience functional impairment in social and workplace functioning in that he had very few friends, socialized only with his spouse, and had general difficulty in getting along with people.

In December 2011, the Veteran reported having 2 to 3 panic attacks per week.  He was sleeping 5 to 6 hours a night.  The GAF score range continued at 50 to 55.  VA treatment records dated April 2012 show reports of increased depression with decreased motivation.  He was sleeping less and was having nightmares 3 to 4 times per week.  His wife was upset that he was not doing chores.  The GAF score range was 49-54.  He showed slight improvement by June 2012, with increased sleep and GAF scores of 54-59.  Similar symptoms and GAF scores were reported in September 2012.

In December 2012, the Veteran reported ongoing nightmares but was otherwise doing well.  A GAF score of 57-62 was documented.

During the March 2013 VA examination, the Veteran reported an ongoing good relationship with his wife and children.  He indicated that he visited with friends weekly and when employed, he got along with supervisors.  He slept 5 to 6 hours a night and would wake for no particular reason.  He helped with chores around the house and spent about 3 hours a day riding and caring for horses.  His symptoms included anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  The examiner found that the Veteran's symptoms caused occupational and social impairment with reduced reliability and productivity.  A GAF score of 55 was assigned based on moderate symptoms causing difficulty in social and occupational functioning.  The examiner found that the Veteran's PTSD alone would not render him unable to obtain or retain employment; however, his options would be limited.  The examiner indicated that some symptoms were better when the Veteran was working but that even when his symptoms were more intense, he was still working.  The Veteran would not be well suited for highly social or fast paced positions.

VA treatment records showed the Veteran's symptoms remained relatively stable throughout 2013 and 2014.

During a November 2014 VA examination, the Veteran reported that this last employment was in 2008 after 35 years on the job.  He left employment because the company was not doing well.  The examiner observed that since the Veteran's last examination in 2013, the Veteran had had limited or no change in his marital and family history.  The Veteran continued to report healthy relationships.  He lived with his wife and eldest son.  In his free time, he hunted, boarded and rode horses, and watched television.  He occasionally met with friends for coffee and at times his friends helped him with the horses.  The Veteran stated that since his last examination, he had gotten his mental health to a manageable state.  His symptoms included anger and irritability at times, nightmares on a weekly basis, restless sleep, intrusive thoughts, fluctuating energy levels throughout the daytime, anxiety, and panic attacks every few months.  Also noted was mild memory loss, such as forgetting names, directions, or recent events.  His symptoms were largely similar in frequency and intensity compared to his last exam.

The examiner observed that the Veteran reported early for his appointment, and was clean and well-groomed.  There was not any abnormal behavior evident during the interview.  His facial expressions were normal and responsive, and voice was well-modulated.  His speech was clearly articulated.  He was oriented and his answers were logical and relevant to the questions asked.  There was no evidence of any psychosis as he denied any audio or visual hallucinations.  His attention and concentration were good to fair throughout the exam and his memory appeared to be intact.  The Veteran denied any current suicidal ideation and also denied any thoughts of hurting other people.  He described his mood as "OK" and mood during exam appeared to be generally euthymic.  His range of affect was full and appropriate.

The examiner found the Veteran's PTSD symptoms caused moderate impairment, or occupational and social impairment with reduced reliability and productivity.  Based purely on the Veteran's mental health symptomatology and current overall psychological functioning, the examiner opined that the Veteran is employable. Overall, it appears that his diagnosis of PTSD is impairing him to a similar degree as compared to his last exam.

The Board reviewed more recent VA treatment records but observes that the records show the Veteran's symptoms have been relatively stable since the November 2014 VA examination.  

The Board has reviewed all of the evidence, but finds that a rating in excess of 70 percent is not warranted for PTSD.  First, the Board notes that the Veteran's symptoms have not included gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Further, the frequency, severity and duration of his symptoms have not more nearly equated to the severity of the symptoms listed above nor have they been of the frequency, severity and duration to cause total occupational and social impairment.

Throughout the pendency of the claim, while the Veteran's PTSD symptoms have fluctuated in severity, overall his symptoms have been relatively stable.  At most, from April 2012 to June 2012, the Veteran reported worsening depression and providers assigned a GAF score range of 49-54.  However, this slight worsening is not of the severity to warrant the assignment of a total rating for PTSD.  For a total rating for PTSD, the frequency, severity, and duration of the Veteran's symptoms must result in total occupational and social impairment.  During this period, the Veteran still maintained good relationships with family and maintained some contact with friends.  He consistently aided his wife with chores and cared for his horses.  Thus, the Board cannot find that his symptoms for this period were of the frequency, severity, and duration to result in total occupational and social impairment.

Findings from the various VA examiners also weigh against the assignment of a total rating for PTSD because the VA examiners have found, at most, that the PTSD symptoms would interfere and possibly limit occupations available to the Veteran but would not cause total occupational impairment.  Examiners have stated that his symptoms cause occupational and social impairment with reduced reliability and productivity.  The evidence does not suggest that the Veteran's symptoms cause total occupational and social impairment.  Thus, an initial rating in excess of 70 percent for PTSD is not warranted.

The Board has also considered whether referral for consideration of an extraschedular evaluation is warranted. See 38 C.F.R. § 3.321 (b) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  An extraschedular rating cannot be assigned in the first instance, but it must be specifically adjudicated whether to refer a case for such an evaluation, when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 (2008), citing Thun v. Peake, 22 Vet. App. 111, 115   (2008). 

However, in this case, the assigned 70 percent schedular evaluation is adequate.  Thun, 22 Vet. App. at 115.  Evaluations in excess of those currently in effect may, in the appropriate cases, be given for certain manifestations of PTSD, but the evidence of record does not support higher evaluations.  As discussed above, the frequency, severity and duration of the Veteran's symptoms do not cause total occupational and social impairment.  Ultimately, while the evidence of record shows that the manifestations of the Veteran's service-connected PTSD impacts his ability to be employed in certain capacities, and has been considered in the award of TDIU below, the record does not demonstrate that there exists a level of interference with employment not already encompassed by the currently assigned evaluation.  See Thun, 22 Vet. App. at 115. Therefore, the criteria for submission for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.

Based on the foregoing, the Board cannot find that the frequency, severity, and duration of the Veteran's PTSD symptoms have resulted in total occupational and social impairment.  The Board has found no distinct time period during the period under review in which the criteria for higher evaluation were met.  The appeal is denied.

III. TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a "substantially gainful" occupation (i.e. work which is more than marginal, that permits the individual to earn a "living wage," 38 C.F.R. § 4.16(b) (2014); Moore v. Derwinski, 1 Vet. App. 356 (1991), as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  In determining whether the schedular threshold is met, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor if applicable, are considered one disability.  Id.  Disabilities resulting from common etiology or affecting a single body system are also considered one disability.  Id.  Here, the Veteran has a 70 percent rating for PTSD; therefore, he meets the schedular criteria for a TDIU.  The question remains as to whether his PTSD renders him unable to obtain and maintain substantially gainful employment.

Entitlement to TDIU requires the presence of an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341 , 4.16, 4.19 (2013). 

Regarding the issue of whether the Veteran's service-connected PTSD, without consideration of any other disability, and in light of his level of education, special training, and previous work experience, render him unable to obtain and maintain substantially gainful employment, the Board finds in favor of the Veteran.

The Board notes that the Veteran worked for 35 years in a solitary role as a truck driver.  The May 2011 VA examiner found the Veteran experienced functional impairment in the workplace because he had general difficulty in getting along with people.  The March 2013 VA examiner found that the Veteran's PTSD alone would not render him unable to obtain or retain employment; however, his options would be limited.  The Veteran would not be well suited for highly social or fast paced positions.  

Based on the available evidence, the Board finds the Veteran would not be suited to return to driving vehicles for employment in light of his reported progressive road rage and anger control issues.  Additionally, he not suited to unsupervised employment as the SSA Mental Residual Functional Capacity Assessment found the Veteran had moderate impairment in the ability to set realistic goals or to make plans independently of others.  Further, the Veteran would not be suited to supervised employment at this time in light of his moderate impairment in his ability to work in the proximity of others without being distracted; moderate impairment in the ability to interact appropriately with others, accept instructions and respond appropriately to criticism from supervisors, and inability to get along with co-workers and peers without distracting them or exhibiting behavioral extremes.  

In light of the Veteran's employment history, and given the impact of his service-connected PTSD on his daily functioning, to include consideration of the frequency, severity and duration of his PTSD symptoms, the Board finds it unlikely that the could obtain and maintain substantially gainful employment at this time.  Consequently, the Board finds that a TDIU is warranted.  The appeal is granted.


ORDER

An initial rating in excess of 70 percent is denied.

A TDIU is granted.




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


